 1
 2                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEVADA
 3
 4 William Jackson,
 5                  Plaintiff,                      Case No.: 2:20-cv-02001-APG-VCF
 6
          vs.
 7
 8 Equifax Information Services, LLC., et al.
 9
                   Defendant.
10
11
                         ORDER OF DISMISSAL
12       WITH PREJUDICE AS TO DEFENDANT EQUIFAX INFORMATION
13                           SERVICES, LLC

14         The Court, having reviewed the parties’ stipulation, and finding good cause
15
     shown;
16
17         IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant Equifax
18 Information Services, LLC., are hereby dismissed with prejudice and without fees or
19
   costs to either party. The Clerk of the Court shall terminate Equifax Information
20
21 Services, LLC., as a party in this action and remove its attorneys of record from
22
     receiving ECF Notifications.
23
24
            June 8, 2021
     Date: _____________                            ______________________________
25                                                  Judge of United States District Court
26
27
28
                                                3
